t c no united_states tax_court martin and barbara schachter petitioners v commissioner of internal revenue respondent’ docket no filed date held no credit is allowed against civil_fraud additions to tax for a criminal fine imposed under sec_7201 i r c and u s c sec_371 and supp ii martin a schainbaum and david b porter for petitioners paul j krug for respondent v this opinion supplements our memorandum opinion in schachter commissioner tcmemo_1998_260 supplemental opinion swift judge this matter is before us under rule on the parties' disputed computations of the decision to be entered herein the issue for decision is whether petitioners should be allowed a credit against civil_fraud additions to tax for a dollar_figure criminal fine imposed on petitioner martin schachter petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date petitioner pleaded guilty under sec_7201 to one count of income_tax evasion and to one count of conspiracy under u s c sec_371 to defraud the united_states with respect to his individual federal_income_tax liability for in connection with the above plea under the authority of u s c sections and supp ii now repealed and replaced by u s c sections and respectively a federal district_court judge sentenced petitioner to serve years in prison to pay a fine of dollar_figure criminal fine and to pay restitution to the internal_revenue_service of dollar_figure after petitioner's criminal conviction and sentencing - - respondent determined and we sustained income_tax deficiencies and civil_fraud additions to tax relating to petitioners' tax years and see schachter v commissioner tcmemo_1998_260 in their respective rule_155_computations without application of the claimed credit for the dollar_figure criminal fine the parties agree that petitioners are liable for the following deficiencies and additions to tax additions to tax sec sec sec sec sec sec sec_6653 sec year deficiency a a a a b b b a b b b dollar_figure -- -- -- dollar_figure -- -- x dollar_figure big_number -- dollar_figure -- dollar_figure -- big_number big_number -- -- big_number x -- big_number big_number dollar_figure -- -- big_number -- -- -- big_number percent of interest due on portion of underpayment attributable to negligence xx percent of interest due on portion of underpayment attributable to fraud throughout litigation of this case petitioners have maintained that imposition of the civil_fraud additions to tax on top of petitioner’s 2-year prison sentence and the dollar_figure criminal fine would constitute double_jeopardy and would violate the u s constitution the supreme court however has held that congress may impose both criminal and civil sanctions with regard to the same acts without violating the double_jeopardy clause of the u s constitution see 303_us_391 see also 522_us_93 - - 372_us_144 317_us_492 82_f3d_286 9th cir affg ward v commissioner tcmemo_1995_286 in spies v united_states supra pincite citing helvering v mitchell supra in explaining that congress may impose both criminal and civil sanctions in enforcing the tax laws the supreme court stated that invocation of one does not exclude resort to the other see also 157_f2d_820 2d cir and schwener v commissioner tcmemo_1987_594 for the same proposition in light of helvering v mitchell supra and the subsequent cases in schachter v commissioner supra we rejected petitioners' double_jeopardy argument and we sustained respondent’s determination of the civil_fraud additions to tax in the current computational dispute petitioners do not again dispute -- under the double_jeopardy clause of the u s constitution -- imposition of both criminal and civil sanctions with regard to the same acts rather petitioners argue that the dollar_figure criminal fine that was imposed on petitioner should be allowed as a credit against the civil_fraud additions to tax for and that were determined by respondent against petitioner and that were sustained in our prior opinion helvering v mitchell supra and its progeny do not directly address whether taxpayers have a right to credit against civil_fraud additions to tax the amount of related criminal fines petitioners' argument is premised on the notion that the dollar_figure criminal fine did not constitute punishment that it served only remedial purposes and that it should be treated as restitution petitioners then appear to argue that because respondent routinely would reduce outstanding civil income_tax deficiencies by the amount of restitution petitioners should be allowed to reduce the civil_fraud additions to tax by the dollar_figure criminal fine petitioners also argue that the sentencing factors listed in u s c section which federal district_court judges take into account in imposing fines under u s c section support petitioners' contention that the dollar_figure criminal fine imposed on petitioner should be regarded as remedial in nature and as restitution for petitioners' civil_fraud additions to tax respondent disagrees with petitioners' characterization of the dollar_figure criminal fine as remedial in nature respondent argues that congress enacted u s c section to provide federal district_court judges with alternative means to punish criminals and to deter future criminal behavior because criminal fines and civil_fraud additions to tax serve different congressional purposes respondent argues that petitioners should not be allowed a credit against the civil_fraud additions to tax for petitioner's dollar_figure criminal fine we agree with respondent - - the supreme court has described civil_fraud additions to tax as established for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud helvering v mitchell u s pincite see also 170_f3d_1232 9th cir affg tcmemo_1996_257 62_f3d_97 4th cir affg tcmemo_1994_128 112_tc_304 in 98_tc_165 we rejected arguments under the double_jeopardy clause of the u s constitution that civil_fraud additions to tax should not be imposed on top of criminal forfeitures under the racketeer influenced and corrupt organizations act rico u s c sections we concluded in that case that criminal forfeitures under rico constitute punishment for commission of crimes while civil_fraud additions to tax constitute remedial penalties we explained that a -- fine and term of imprisonment imposed on the taxpayer after conviction for personal income_tax evasion is punishment for the commission of a crime and not reimbursement for costs incurred by the united_states in investigating the taxpayer's fraud itanniello v commissioner supra pincite petitioners argue that the decision in ianniello v commissioner supra is distinguishable from the instant case because federal district_court judges have more discretion in imposing criminal fines than in imposing criminal forfeitures the point however is not the degree of discretion a judge has in imposing a criminal fine but whether the purpose of the criminal fine is punishment the legislative_history of u s c sections and indicates that fines imposed under these provisions were intended by congress to constitute punishment for criminal acts in congress passed the criminal fine enforcement act of publaw_98_596 98_stat_3134 in order to encourage the more freguent use of fines as an alternative to or as an addition to imprisonment see h rept pursuant to section a of the criminal fine enforcement act of 98_stat_3136 sections and were added to u s c chapter fines penalties and forfeitures under u s c section the amount of criminal fines that a judge could impose on individuals or corporations was increased see h rept supra pincite the house report accompanying the criminal fine enforcement act of explains that under prior_law fines were regarded as too low to deter criminal conduct and hence congress established higher maximum fine levels h rept supra pincite the increased maximum fine levels under u s c section were tempered somewhat by u s c section which required judges in determining appropriate fines to impose to consider factors such as a convicted offender's ability to pay and whether restitution was ordered h rept supra pincite u s c sec provides as follows sec factors relating to imposition of fines a in determining whether to impose a fine and the amount of a fine the court shall consider in addition to other relevant factors--- the nature and circumstances of the offense the history and characteristics of the defendant the defendant's income earning capacity and financial resources the burden that the fine will impose upon the defendant any person who is financially dependent on the defendant or any other person including a government that would be responsible for the welfare of any person financially dependent on the defendant relative to the burden that alternative punishments would impose any pecuniary loss inflicted upon others as a result of the offense whether restitution is ordered and the amount of such restitution the need to deprive the defendant of illegally obtained gains from the offense whether the defendant can pass on to consumers or other persons the expense of the fine and ob if as a result of a conviction the defendant has the obligation to make restitution to a victim of the offense the court shall impose a fine or penalty only to the extent that such fine or penalty will not impair the ability of the defendant to make restitution clearly however u s c section was enacted to encourage judges to impose more fines as punishment and u s c section simply provides guidance to judges in deciding whether to impose a fine as punishment and if a fine is to be imposed the amount of the fine the factors listed in u s c section do not convert the purpose of criminal fines imposed under u s c section into something other than punishment we note that if we were to allow a credit against civil_fraud additions to tax for criminal fines congress' intent in making taxpayers responsible for a portion of the government's cost in detecting investigating and prosecuting a taxpayer's fraud would be substantially frustrated other arguments made by petitioners have been considered and are without merit we reject petitioners’ claim to a credit against civil_fraud additions to tax for the dollar_figure criminal fine to reflect the foregoing decision will be entered in accordance with respondent's computations
